 GROCERS SUPPLY COMPANY, INC.485APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OFNIELSEN BROS., INC., SEATTLE, WASHINGTONPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce, or encourage employees of NielsenBros., Inc., of Seattle,Washington, or any other person engaged in commerceor in an industry affecting commerce, to engage in, a strike or in a refusal inthe course of their employment to perform any service for their employer orthreaten, coerce, or restrain Nielsen Bros., Inc., of Seattle,Washington, bypicketing itsMarket Street store, Seattle,Washington, where an object thereofis forcing or requiring Nielsen Bros., Inc. or any other person engaged in com-merce or in an industry affecting commerce to cease doing business with J & JCarpet Service and Master Carpet Service, Seattle, Washington.CARPET, LINOLEUM & SOFT-TILE LAYERS LOCAL 1238,Labor Organization.Dated-------------------By-------------------------------------------ROBERT T WoriE, RepresentativeThis notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington 98101, Telephone 583-7542.The Grocers Supply Company,Inc. andOffice and ProfessionalEmployees InternationalUnion, AFL-CIO, Petitioner.Case23-RC-2636.August 11, 1966DECISION AND DIRECTION OF ELECTIONTJpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before hearingOfficer C. T. -Mosher, of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated- its powers in connection with this case to a three-member panel [Chairman McCulloch and -Members Brown andZagoria].Upon the entire record in this case, the Board finds:1.The employer is engaged in commerce within the meaningof the Act and it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims to represent certainemployees of the employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.160 NLRB No. 41. 486DECISIONS. OF NATIONAL LABOR RELATIONS BOARD4.The Employer is engaged in selliiig groceries and related prod-ucts at wholesale. Its principal office and warehouse are located at3131 East Holcombe Boulevard, Houston, Texas; the offices andrelated `facilities are' in an', area separate from the warehouse andshipping docks. The Employer's drivers and warehouse productionemployees are covered by a collective-bargaining agreement withGeneral Drivers,Warehousemen and Helpers Local Union No. 968,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. There is no bargaining history for any ofthe Employer's other employees.The Petitioner seeks a unit composed of office clerical employeesin the accounting, advertising, customer bookkeeping, buying, sales,and data processing departments at the Employer's Houston plant,excluding, in additition to the normal exclusions, outside salesmen,buyers, and "QP" employees. The Employer agrees to the basic unitrequested by the Petitioner, except that it would include outsidesalesmen, buyers, and "QP" employers. The parties also disagree asto whether certain persons should be excluded from the unit as super-visors, managerial employees, and confidential employees, or becausetheir employment interests are different from those of unit employees.Outside Salesmen:The Petitioner would exclude, and the Employerwould include, the approximately 35 outside salesmen. The partiesagree, however, that the eight so-called city sales employees, whowork mainly inside the Employer's offices at telephones, copyingdown orders called in by customers, should be included in the unit.The record shows that salesmen normally spend at least 70 to 75percent of their time out of the office, visiting stores to take orders,"walking the aisles" of supermarkets with store managers to helpthem determine what to order, and advising customers on sales pro-motions, store layout, special ads, and similar matters. While in theEmployer's office, salesmen prepare orders for the data processingsection, and sometimes help the city sales staff during rush periods.Unlike office clerical employees and the city sales staff, who arehourly paid, outside salesmen receive weekly salaries. Each sales-man's salary is based on production and seniority; most salesmenalso receive a small additional amount as commission. Outside sales-men have some discretionary authority to spend on expense accountfor lunches and the like to promote goodwill. Some functions per-formed by outside salesmen are duplicated by members of the citystaff; thus, some city sales employees call customers at prearrangedtimes to take down their orders, and one city sales employee occa-sionally goes outside the office to pick up orders. Outside salesmen,however, unlike city sales employees, also advise customers on prices,layout, and promotion matters, and sometimes help store managers GROCERS SUPPLY COMPANY, INC.r.i487make up orders rather than merely accept completed orders. Inaddition, outside salesmen spend a 'far greater amount of time outside the office than city sales employees:' We find that the duties andworking conditions of outside salesmen are different from those ofoffice clerical employees, including the city sales staff, and we shalltherefore exclude them from the unit:'The three "utility salesmen" substitute for sick or vacationing out-side salesmen.While the "utility salesmen" apparently spend sometime inside the office doing work similar to that of unit employees,they also, like outside salesmen, call on stores to help the managersin arranging store layouts, and they perform normal outside salesduties while replacing regular salesmen. We find that the employmentinterests of "utility salesmen" are closer to those of outside salesmenthan to those of unit employees, and we shall exclude "utility sales-men" from the unit.There is one employee who is assigned to schedule and keep rec-ords on cooperative advertising, in addition to servicing some cus-tomers as an outside salesman. The advertising work, which consistsof recordkeeping so that grocery store customers will be aware ofmanufacturers' offers to share the cost of advertising certain prod-ucts and take full advantage of the contributions, and which isdone inside the Employer's office, absorbs more than 50 percentof his time. As this employee spends a major portion of his timeperforming work similar to that performed by unit employees, weshall include him in the unit.2One outside salesmen (Kuehnel) has a special arrangement withthe Employer, made after he had suffered a heart attack, underwhich he is permitted to do a substantial amount of his work bytelephone rather than by traveling to the customer's stores.Whilethis employee also spends most of his time inside the Employer'soffice,his responsibilities are essentially the same as those of outsidesalesmen. We shall exclude him from the unit.Another individual (Edward Stone) is in charge of vacation andrelief schedules for outside salesmen. His responsibilities includehelping to "coordinate information going to salesmen," as well as pre-paring lists of telephoning assignments for some city sales employeesand handling trading stamps for stores served by the Employer.The Petition contends that this individual is a supervisor inthe sales department, whereas the Employer, referring to him asthe "order coordinator," would include him in the unit.We findit unnecessary to decide whether this individual is a supervisor since'- Interstate SupplyCompany,117 NLRB 1062, 10652 Denver-Colorado Springs-Pueblo MotorWay,129 NLRB 1184,1185-86, MemberFanningdissenting,cf.Berea PublishingCompany,140 NLRB 516, 519 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe concludethat his duties are such that he does not have a com-munity of interest with the office clerical employees. We shall there-fore exclude him from the unit."QP Group":The Petitioner would exclude, and the Employerwould include in the unit, four employees,in the "QP" group. Thisgroup is part of a separate corporation, not named in the record,which is owned equally by the Employer and a Mr. Weisz andoperatesgrocery stores outsideHouston.Weisz and the fouremployees under him in the QP group perform certain functionsrelated to these stores. Although the QP employees work in the samebuilding as the bargaining unit employees, QP employees areemployed by a separate corporation, are on a separate payroll, aresubject to labor policies set byWeisz and work under his super-vision, and the identity of these employees is not well 'known evento the Employer's witness who testified about them. We find thatQP employees do not have a community of employment interestswith unit employees, and we shall exclude them from the unit.Buyers :The Petitioner would exclude, and the Employer wouldinclude the buyers. The six or seven buyers purchase the productswhich the Employer supplies to its customers and handle the order-ing, checking, filing, and other functions incident to buying. Thebuyers have desks on the main floor of the Employer's office, andeach has one or two assistants nearby. The buyers negotiate withsuppliers, exercise judgment in purchasing decisions, and pledge theEmployer's credit. The buyers are not under the supervision of thehead of the accounting department or any other supervisor of officeclerical employees. They direct the work--of their assistants, exer-cising lead authority though not acting as supervisors within thestatutory definition. On these facts, we find that the buyers do nothave the same employment interests as office clerical employees, andshall exclude them from the unit.3Confidential Employees:The Employer would includesix sec-retaries as confidential employees; the Petitioner would includethem in the unit. The Board has held that it will exclude as con-fidential employees individuals who "assist and act in a confidentialcapacity to persons who formulate, determine, and effectuate man-agement policies in the field of labor relations." 4 The two secre-taries to the two vice presidents and the secretary to the secretary-treasurer are present on some occasions when labor relations mattersarediscussed by these officers, including confidentialmeetingsbetween the officers and supervisors at which the Employer's3See,e g,Sunnyland Packing Company and Sunnyland Poultry Company,113 NLRB162, 165,Federal Telephone and Radio Company,120 NLRB 1652,1653-54,Swift dCompany,115NLRB 752, 7534B. F. Goodrich Company,115 NLRB 722, 724. GROCERS SUPPLY,COMPANY, INC.489policy as to grievances and union negotiations is discussed. Thesesecretaries are also responsible for preparing orders and documentsin labor relationsmatters.We find that they are confidentialemployees, and we shall exclude them from the unit.The Employer contends that the secretary to the chief of theaccounting section should also be excluded from the unit as a con-fidential employee because the chief will be on the negotiating teamif the Union is certified as bargaining representative of office clericalemployees. The Petitioner opposes this exclusion. As the record isinconclusive as to the status of this employee, we shall allow her tovote subject to challenge.The Employer also seeks to exclude an employee (Ryan) who doesoccasional secretarial work for the president of the Company. Thisemployee does not have a desk in the president's office, has noaccess to labor relations files, and is primarily concerned with otherduties.We shall include her in the unit.5 The Employer also seeksto exclude an employee (Pontikas) who helps one vice presidentwith work related to advertising and occasionally types a letter foranother vice president. This employee's desk is outside the mana-gerial offices, she is principally engaged in work other than assistingthe two vice presidents, and there is no evidence that she comes intocontact with labor relations information.We shall include her inthe unit.Supervisory and Managerial Employees:The parties disagree asto whether several employees are supervisors. The Petitioner wouldexclude the senior employee in the bookkeeping department as asupervisor.This employee answers questions that are normallydirected to the department supervisor when the supervisor is absenton a Saturday morning, during vacation time, or when sick. Ninetypercent of the work done by this senior employee consists of thesame tasks performed by office clerical employees, and his work isintegrated with theirs. In the absence of any evidence of supervisorypowers, we find that the fact that less experienced employees lookto him for guidance when the supervisor is absent is not enoughtomake this employee a supervisor. We shall therefore include himin the unit.6Petitioner would also exclude the head of the foreign sales depart-ment as a supervisor. While the record contains little evidence as tothe operations of the foreign sales department, it establishes thatthis department is almost completely separated from the other por-tions of the Employer's business and that the head of the foreign5Westinghou8e Air Brake Company,Union Switch & Signal Division,119 NLRB 1391,1395 ;SwiftitCompany,129NLRB 1391, 13936 SeeThe Peoria Journal Star,Inc.,117 NLRB 708, 711,712, American Radiator andStandard Sanitary Corporation,Pacific Order Handling Division,119 NLRB 1715, 1716-19 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDsales department directs and assigns work to the two employees inthe department. We find that he is a supervisor, and we shall excludehim from the unit.The Employer proposed exclusion of one Multilith operator inthe print shop (Wilson) as a supervisor, on the grounds that hegives instructions to the two other workers, takes their calls whenthey report in sick, requests extra help when needed, and determineswhen print shop employees will work overtime. The individual inquestion does the same work as done by the other Multilith operator(the third employee runs a collating machine), and has no authorityto hire and fire. When he is not present, the other Multilith operatortakes over his functions. The disputed individual testified that hedid not believe that he had supervisory authority, and that he wouldprobably consult management if a print shop employee asked fortime off other than sick leave. We find that this employee normallymakes routine decisions about the operations of the print shop andthat he does not exercise independent judgment or make effectiverecommendations about the performance of other employees.Weshall accordingly include him in the unit.'The Employer contends that two data processing machine opera-tors are assistant supervisors; Petitioner disagrees. These men workon the day shift, with' 1 supervisor over them, and 10 key punchoperators providing the material to feed into the machine. If neces-sary, they pass out work to key punch operators when the super-visor is not present. However, this does not involve any significantdecisions, since usually the operators pick up the work in randomorder; the data machine operators might change the order to givepriority to the items needed next for efficient operation of theirmachines. The two individuals in question also try to adjust keypunch operators' complaints when the supervisor is not available.One data machine operator interviewed some applicants for employ-ment, but the supervisor always re-interviewed them. Neither ofthesemen took any part in deciding which employees to lay offwhen new data processing machines were installed. Although theyrecently attended a meeting with the supervisor and had there maderecommendations on operation of the department that were adopted,one of them testified that the supervisor had specifically refusedat that meeting to share supervisory authority with anyone.Weshall include them in the unit.The Employer contends that an individual (Hoover), who isengaged mostly in clerical work related to the data processing opera-tion, but sometimes runs the data processing machines, is a super-7 SeeBig Three Welding Equipment Company,145 NIJRB 1685,1696-98. GROCERS SUPPLY COMPANY, INC.491visor.This individual also makes routine work assignments andattempts to adjust key punch operators' complaints when the dataprocessing supervisor is absent. As lie lacks the indicia of supervisoryauthority, we shall include him in the unit.Finally, the Employer would exclude as a supervisor one of threeindividualswho programs computers to answer questions foraccounting information (Cota). The programmer in question hadinterviewed applicants for employment, and on one occasion thehead of the data processing department, after interviewing anapplicant, sent him to the programmer for an additional interview toresolve some doubts about his suitability. The department head thenaccepted his recommendation to hire the applicant. However, thedepartment head always interviewed applicants before hiring, andthe record contains no evidence linking the programmer to other hir-ing decisions. Furthermore, the programmer does not responsiblydirect the work of other employees engaged in programing, all ofwhom have specialized training and carry out their jobs withoutdetailed supervision. In these circumstances, we find the programmeris not a supervisor, and we shall include him in the unit.The Petitioner would exclude as managerial the employee whoperforms internal auditing, relying on, the fact that he sometimesdiscusses his work directly with management, that he is the onlyemployee performing internal audits, and that he is an ex-officemanager. The Board has defined managerial functions as policymaking; the absence of supervision, and the employee's use of dis-cretion in following established policy is not enough to make himamanagerial employee.8 There was no showing that the employeeperforming internal auditing influences policy making.We shallinclude him in the unit.The Petitioner contends that two long-term employees, with 18and 26 years' seniority, who compile a daily pricing bulletin andperform other clerical tasks, do not have the same employmentinterests as the relatively inexperienced persons working on punchcards for data processing or the like, and therefore these senioremployees should be excluded from the unit. While it is probablethat these veteran employees have different attitudes from those ofnewly hired personnel, they nonetheless perform routine clericaltasks under the same working conditions as office clerical employees.We shall include them in the unit.There are two employees who work on customers' bookkeeping.Although one of these employees occasionally leaves the office to setup a new system at a customer's store, or to solve a problem for thecustomers, the great bulk of the work on customers' bookkeeping8 SeeFWD Corporation, 138NLRB 386, 393. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDtakes place in the office and is the same routine clerical activitycarried on by other employees in the unit. We shall therefore includethe two employees who perform this work in the unit.The Employer would include in the unit one male employee onthe city sales staff; the Petitioner took no position as to thisemployee.While there was testimony that this employee occasionallyasked an outside salesman who happened to be in the office to helpout on the telephone at rush times,there was no evidence of super-visory or managerial duties.We shall include the male city salesemployee in the unit.9Accordingly,we find that the following employees constitute aunit appropriate for collective-bargaining purposes within themeaning of Section 9(b) of the Act.All office clerical employees in the accounting,advertising, buy-ing, accounts payable, customer bookkeeping,sales, and dataprocessing departments,including"city sales"employees, theemployeewho deals with cooperative advertising, the twoemployees who perform occasional secretarial jobs for the presi-dent and vice presidents,the employee who performs internalauditing,the senior employee in the bookkeeping department,the two employees who compile daily pricing bulletins, thedata processing machine operators,the programers,the "errandboys," and the senior employee in the printing shop, but exclud-ing outside salesmen,"utility salesmen,"the "order coordina-tor," employees in the "QP"group, buyers,the two secretariesto the vice presidents,the secretary to the secretary-treasurer,the head of the foreign sales department,and all guards andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 109While the parties agree that "errand boys"should be included in the unit,a questionwas raised at the hearing as to whether one of them,Neal, was covered by the Employer'scollective-bargaining contract with Local 968, Teamsters The parties agree that Nealshould be excluded if lie is so covered.In the absence of specific evidence on this issue,we shall permit him to vote subject to challenge.The parties stipulated that the following employees are supervisors within the meaningof the Act and should be excluded from the unit. Albert Lamza, Joe Levitt, Milton Levitt,Max Levitt,George Levitt,Sam Schillaci, Archie Leach, Gleb Fedorin,Thelma Krakower,and Carl LundelltoAn election eligibility list,containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 23, within7 days after the date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension of time to filethis list shall be granted by the Regional Director except in extraordinary ciicunistancesFailure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear, Inc,156 NLRB 1236